Per Curiam:
We think, upon the affidavit or written proof furnished by the petitioner, a proper case is made for an alternative writ under the provisions of section 3067 of the Code of Civil Procedure. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion for an alternative writ granted. Present — Ingraham, P J., Laughlin, Clarke, Scott and Miller, JJ.; Laughlin and Clarke, JJ., dissented. Order reversed, with ten dollars costs and disbursements, and motion granted.